RESOLUCIÓN
El Presidente de la Comisión de Reputación de Aspiran-tes al Ejercicio de la Abogacía, Ledo. Guillermo Arbona Lago, presentó un escrito mediante el cual solicitó que se exima de los requisitos de los Reglamentos de Educación Jurídica Continua y del Programa de Educación Jurídica Continua a los miembros de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía. Explicó que dicha Comisión lleva a cabo funciones y tiene responsabilidades análogas a las de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y las del Comité de Reválida Federal, quienes están exentos de los requisitos en cuestión.
Conforme a lo dispuesto en la Regla 4(c)(8)(f) del Regla-mento del Programa de Educación Jurídica Continua, se-gún enmendado, 4 LPRAAp. XVII-E, se excluye de las dis-posiciones del Reglamento de Educación Jurídica Continua y del Reglamento del Programa de Educación Jurídica Continua a los miembros de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo